DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,943,411. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent limitations effectively “anticipated” the claims of the instant application.
The following chart illustrates limitation correspondence between claim sets.

Instant Application
Claim 1:

a plurality of cassettes, wherein each cassette is configured to be loaded with a specific currency denomination, comprising: 
5a first cassette associated with a first currency denomination; and 
a second cassette associated with a second currency denomination; a processor operably coupled to the plurality of cassettes, and configured to: receive a withdrawal request from a user operating a user interface 10of the ATM to receive cash from a cash dispenser of the ATM; determine currency denominations and a number of bills for each currency denomination needed to fulfill the withdrawal request, wherein expected cash to be dispensed from the ATM is a sum of multiplications of each currency denomination with the number of bills; and 15send signal commands to the 
send the images of bills to the processor; wherein the processor is further configured to: 
based at least in part upon received images of bills, 





determine 25whether the number of bills dispensed from each cassette from the plurality of cassettes matches a 
generate an alert if a number of bills dispensed from at least one 5cassette does not match a corresponding number of bills expected to be dispensed from the at least one cassette.

Claim 10:
An automated teller machine (ATM) comprising: 
a plurality of cassettes, wherein each cassette is configured to be loaded with a specific currency denomination, comprising: a first cassette associated with a first currency denomination; and 5a 
10determine a first expected number of bills from the first cassette; 
determine a second expected number of bills from the second cassette; and 









send signal commands to the first cassette and the second cassette to 
a camera positioned in a pathway of the bills being dispensed from the plurality of cassettes to the cash dispenser, and configured to: capture images of bills being dispensed from the first cassette and the second cassette; and 20send the images of the bills to the processor; wherein the processor is further configured to: 
determine a first actual number of bills dispensed from the first cassette and a second actual number of bills dispensed from the second cassette; 
25determine whether the first actual number of bills matches the first expected number of bills; 58083041ATTORNEY'S DOCKETPATENT APPLICATION 015444.1742 (PF9889US01) 30 
in response to a determination that the first actual number of bills does not match the first expected number of bills, generate a first alert indicating that the 






any discrepancy between a number of bills dispensed from each cassette and a 10corresponding number of bills expected to be dispensed from a corresponding cassette is determined.

Claim 11:






determining whether the number of bills dispensed from each cassette from the plurality of cassettes matches a corresponding number of bills expected to be dispensed from a corresponding cassette, such that 

any discrepancy between the number of bills dispensed from each cassette and the corresponding number of bills expected to 25be dispensed from the corresponding cassette is determined; and generating an alert if a number of bills dispensed from at least one cassette does not match a corresponding number of bills expected to be dispensed from the at least one cassette.
Patent No. 10,943,441
Claim 1:

a plurality of cassettes, wherein each cassette is configured to be loaded with a specific currency denomination, comprising: 
a first cassette associated with a first currency denomination; and 
a second cassette associated with a second currency denomination; a processor operably coupled to the plurality of cassettes, and configured to: receive a withdrawal request from a user operating a user interface of the ATM to receive cash from a cash dispenser of the ATM; determine currency denominations and a number of bills for each currency denomination needed to fulfill the withdrawal request, wherein expected cash to be dispensed from the ATM is a sum of multiplications of each currency denomination with the number of bills; and send signal commands to the 
send the images of bills to the processor; wherein the processor is further configured to: 
determine actual dispensed cash from the plurality of cassettes based on received images; determine whether the actual dispensed cash matches the expected cash to be dispensed from the ATM; generate an alert if the actual dispensed cash does not match the expected cash; determine whether the number of bills dispensed from each cassette from the plurality of cassettes matches a 
and generate a second alert if a number of bills dispensed from at least one cassette does not match a corresponding number of bills expected to be dispensed from the at least one cassette.

Claim 10:
An automated teller machine (ATM) comprising: 
a plurality of cassettes, wherein each cassette is configured to be loaded with a specific currency denomination, comprising: a first cassette associated with a first currency denomination; and a 
determine a first expected number of bills from the first cassette; 
determine a second expected number of bills from the second cassette; 
wherein expected cash to be dispensed from the ATM to fulfill the withdrawal request is a sum of the first expected number of bills from the first cassette multiplied by the first currency denomination and the second expected number of bills from the second cassette multiplied by the second currency denomination; and 
send signal commands to the first cassette and the second cassette to 
a camera positioned in a pathway of the bills being dispensed from the plurality of cassettes to the cash dispenser, and configured to: capture images of bills being dispensed from the first cassette and the second cassette; and send the images of the bills to the processor; wherein the processor is further configured to: 
determine a first actual number of bills dispensed from the first cassette and a second actual number of bills dispensed from the second cassette; 
determine whether the first actual number of bills matches the first expected number of bills; 
in response to a determination that the first actual number of bills does not match the first expected number of bills, generate a first alert indicating that the 

Claim 11:

any discrepancy between the number of bills dispensed from each cassette and the corresponding number of bills expected to be dispensed from the corresponding cassette is determined; and generate a second alert if a number of bills dispensed from at least one cassette does not match a corresponding number of bills expected to be dispensed from the at least one cassette.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/           Primary Examiner, Art Unit 2876